Citation Nr: 0012096	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  90 - 03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

Entitlement to service connection for insulin-dependent 
diabetes mellitus. 

Entitlement to service connection for residuals of a head 
injury, to include headaches and blackouts. 



WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1990 and 
May 1992 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The December 1990 
rating decision addressed the issue of service connection for 
residuals of a head injury, including headaches and 
blackouts, on a de novo basis and denied that claim, while 
the rating decision of May 1992 denied service connection for 
insulin-dependent diabetes mellitus.  

The Board's review of the procedural history of this appeal 
shows that in an April 1989 rating decision, the RO denied 
the veteran's claim for service connection for residuals of a 
head injury on the grounds that no new and material evidence 
had been submitted.  The veteran initiated an appeal and a 
personal hearing was held in January 1990 at the 
Indianapolis, Indiana, Regional Office.  Thereafter, in a 
decision dated in November 1990, the Board determined that 
there had been no prior final decision denying the veteran's 
original claim for service connection for residuals of a head 
injury and remanded that claim to the RO for review on a de 
novo basis.  Following de novo review, the RO denied the 
veteran's claim in a December 1990 rating decision and the 
Board entered a final appellate decision denying the claim on 
September 5, 1991.

However, the record disclosed that the veteran, in response 
to an inquiry from the RO, had indicated in September 1989 
that he had decided in favor of a personal hearing before the 
Board in Washington, D.C.  In a letter received by the RO, 
the veteran stated that he intended to go to Washington, 
D.C., to appear before the Board.  The requested personal 
hearing before the Board was not scheduled prior to the 
issuance of the September 1991 Board decision.  

In view of the aforementioned circumstances, the Board issued 
a November 1996 decision vacating its appellate decision of 
September 1991, and directed that a 

review be made by another Member of the Board which had 
conducted a hearing in the case, with entrance of a new Board 
decision as though the September 1991 decision had not been 
made.  

The record further shows that in April 1992, the veteran 
undertook to reopen his claim for service connection for 
residuals of a head injury and claimed service connection for 
insulin-dependent diabetes mellitus.  Those claims were 
denied by rating decision of May 1992, and the veteran 
initiated a timely appeal.  A Board hearing was held at 
Washington, D.C., in April 1993 before a Member of the Board 
who has since retired.  At that hearing, the appellant raised 
the additional issues of entitlement to an increased rating 
for his service-connected anxiety reaction and entitlement to 
a permanent and total disability rating for pension purposes.  
In June 1993, the Board remanded the case to the RO for 
actions which included obtaining additional service medical 
records, records of his Korean Conflict service entrance 
examination report, and records of private examination 
reports.  

In September 1994, the RO received additional service medical 
records of the veteran, including a Board of Medical Survey 
report and reports of service entrance examinations conducted 
in August 1951 and June 1952.  Following receipt of 
additional evidence, a rating decision of November 1994 
continued the denial of the veteran's claim for service 
connection for insulin-dependent diabetes mellitus and 
continued its determination that new and material evidence 
had not been submitted to reopen the claim for service 
connection for residuals of a head injury since the Board 
decision of September 1991 [subsequently vacated].  

By letter of July 1995, the Board advised the veteran of the 
retirement of the Board member who held his hearing at 
Washington, D.C., in April 1993, and of his right to have 
another Board hearing before another Member of the Board.  
The veteran chose to have another hearing before a traveling 
Member of the Board sitting at the RO.  However, the RO 
transferred the case to the Board, requiring another Remand 


to the RO in order to hold the requested travel Board 
hearing.  That hearing was held at the RO in April 1996 
before the undersigned Member of the Board.  
After further review of the claims folder, the Board 
determined that the failure to grant the veteran his 
requested personal hearing before the Board prior to the 
Board's decision of September 1991 required that such 
decision be vacated and that action was carried out, as 
discussed above.  The effect of that action is to render the 
prior final appellate decision a nullity, and to require 
another de novo review by the RO of the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, taking into consideration all of the evidence.  The 
Board further noted that, with the vacating of the Board 
decision of September 1991, there is no intervening final RO 
or Board decision between the date of receipt of the 
veteran's initial claim for service connection for residuals 
of a head injury in April 1950 and the present time.  
Accordingly, the original RO decision of December 1990 which 
first denied service connection for residuals of a head 
injury, including headaches and blackouts, remained in 
appellate status and unresolved.  

In November 1996, the case was again remanded to the RO for 
further development of the evidence, to include obtaining 
additional medical records identified by the veteran, VA 
specialist examinations of the veteran, and de novo 
adjudication of the claims for service connection for 
residuals of a head injury and for insulin-dependent diabetes 
mellitus.  The Board's review of the record shows that the 
requested development and other actions have been 
accomplished, and Supplemental Statements of the Case issued.  
In addition, the veteran has been afforded the opportunity to 
submit additional evidence and argument, together with his 
testimony at a personal hearing held in February 2000 before 
the undersigned Member of the Board sitting in Washington, 
D.C.  The Board finds that the actions requested on remand 
have been satisfactorily completed, and the case is now 
before the Board for further appellate review.  

In view of the foregoing, the Board will address the matters 
on appeal on a de novo basis, including a review of the 
entire evidentiary record.


FINDINGS OF FACT

1.  The claim for service connection for insulin-dependent 
diabetes mellitus is plausible because that disease is shown 
by medical evidence in the form of a current diagnosis; the 
veteran has contended that he was a "borderline" diabetic 
when he left service in March 1950, and medical evidence has 
been submitted creating a link between that disease and 
active service.  

2.  The claim for service connection for residuals of a head 
injury is plausible because residuals consisting of headaches 
and blackouts are claimed; a blow to the right side of the 
face was shown in service; and a recent VA examination shows 
a diagnosis of residuals of head injury, service connected.  

3.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

4.  Diabetes mellitus was not diagnosed or demonstrated 
during active service, on service separation examination, or 
within the initial postservice year; and there is no 
competent medical evidence demonstrating or diagnosing that 
disease at any time prior to December 1972, more than 22 
years after final service separation.

5.  There is no competent medical evidence linking or 
relating diabetes mellitus first shown many years following 
service separation to the insulin subcoma therapy 
administered to the veteran during active service, and 
competent medical evidence and opinion contained in the 
record discounts any such linkage.  

6.  The medical and other evidence of record fails to 
disclose objective clinical findings of residuals of an 
inservice head injury, and none were clinically demonstrated 
on current VA examinations.

7.  Symptoms of headaches are currently rated as part of the 
veteran's service-connected anxiety reaction. 


CONCLUSIONS OF LAW

1.  The claims for service connection for insulin-dependent 
diabetes mellitus and for residuals of a head injury, to 
include headaches and blackouts, are well grounded because 
those claims are plausible.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

2.  Insulin-dependent diabetes mellitus was not incurred in 
or aggravated by peacetime service, and the service-
incurrence of diabetes mellitus may not be presumed.  
38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  Residuals of a head injury, to include headaches and 
blackouts, were not incurred in or aggravated by peacetime 
service.  38 C.F.R. §§ 1110, 1131, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303 (1999).

4.  The evaluation of headaches, currently rated as a 
manifestation of the veteran's service-connected anxiety 
reaction, as a residual of head injury would constitute 
pyramiding, and is precluded under the law.  38 C.F.R. Part 
4, § 4.14 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran has submitted evidence 
establishing the current presence of insulin-dependent 
diabetes mellitus in the form of a medical diagnosis; that he 
has contended that he was a "borderline" diabetic when he 
left service in March 1950; and that medical evidence has 
been submitted creating a link between that disease and 
active service.  Further, residuals of a head injury 
consisting of headaches and blackouts are claimed; a blow to 
the right side of the face was shown in service; and a recent 
VA examination shows a diagnosis of residuals of head injury, 
service connected.  As the credibility of such evidence must 
be presumed for purposes of establishing a well-grounded 
claim, the Board finds that the appellant's claims for 
service connection for insulin-dependent diabetes mellitus 
and for residuals of a head injury are plausible and are thus 
"well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  

The Board further finds that the facts relevant to those 
issues have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
the veteran's complete service medical records, as well as 
available evidence from all sources identified by the 
veteran, and that he has been afforded personal hearings in 
January 1990 before a Hearing Officer at the RO; in April 
1993 before a Member of the Board sitting at Washington, DC; 
at the RO in April 1996 before the undersigned traveling 
Member of the Board; and in February 2000 before the 
undersigned Member of the Board sitting at Washington, DC.  
In addition, the appellant has been afforded VA examinations 
in connection with his claims in May 1950, in February 1953, 
in November 1993, and in January 1998.  On appellate review, 
the Board sees no areas in which further development might be 
productive. 

The veteran contends that he was in excellent condition upon 
entering service and on a subsequent examination for 
submarine duty; that he sustained a head injury in a fall 
from the conning tower while standing bridge watch aboard USS 
DOGFISH (SS-350) on April 1, 1949; that he was confined to 
his bunk until the boat reached port; and that he was given 
massive doses of insulin at the Newport, Rhode Island, Naval 
Hospital before being reassigned to duty aboard USS SABLEFISH 
(SS-303).  It is further contended that the veteran 
subsequently passed out and was taken to St. Albans Naval 
Hospital, where he was diagnosed with a blood clot on the 
brain (subdural hematoma), which subsequently dissolved; that 
because of his failure to stand at attention before an 
officer, he was transferred to a closed psychiatric ward and 
diagnosed with passive aggressive reaction; that at the end 
of ten months' treatment, he appeared before a Board of 
Medical Survey; that the Board of Medical Survey granted him 
a 60 percent disability rating and discharged him from 
service due to a disability incurred in line of duty; that 
his service pension payments were reduced, then discontinued, 
after several VA psychiatric examinations; that several weeks 
following service discharge, he was twice refused employment 
because he was found to have diabetes by the company doctors, 
and was prescribed Orinase at that time; and that in 1950 and 
1951, he was denied reenlistment in the Navy and induction 
into the Army due to a nervous condition.  The veteran 
further contends that his inservice insulin sub-coma therapy 
caused him to develop his current insulin-dependent diabetes 
mellitus.  

I.  Evidentiary Record

The veteran's service entrance examination, conducted in 
September 1947, disclosed no pertinent abnormalities, and 
urinalysis was negative for sugar.  An abstract of his 
service assignments shows that the veteran served aboard USS 
DOGFISH at sea from October 28, 1948, to April 4, 1949; and 
from May 27, 1949 to June 4, 1949; and that he served aboard 
USS SABLEFISH at sea from August 8, 1949, to October 14, 
1949.  His service dental records show that on May 2, 1949, 
nearly a month after his return to port on April 4, 1949, the 
veteran was seen in the dental clinic complaining that he had 
been thrown against a bulkhead in rough weather aboard USS 
DOGFISH, receiving a blow to the right maxilla, one of the 
bones forming the upper jaw.  Woodson v. Brown, 8 Vet. 
App. 352 (1995).   X-ray studies were negative for fracture, 
while some tenderness was shown to several teeth on the right 
side.  Service medical records show that in June 1949, the 
veteran was seen at the U.S. Naval Submarine Base, New 
London, Connecticut, after crying spontaneously on several 
occasions, becoming very nervous, wringing his hands, showing 
marked anxiety, etc.  A history of head injury several months 
previously was noted, while neurological examination was 
negative.  The following day, he had what was described as 
"a typical hysterical episode", and was transferred to the 
U.S. Naval Hospital, Newport, Rhode Island, with a diagnosis 
of anxiety reaction.  

On admission to Newport Naval Hospital, the veteran offered a 
history of headaches, dizzy spells, nervousness, trembling, 
and a single episode of blackout since being flung against a 
bulkhead during a storm three months previously, striking his 
head.  He stated that there was no laceration and no loss of 
consciousness.  Physical examination revealed an anxious 
expression, marked tremor of the upper extremities, and 
marked figeting, while his pupils were equal in size and 
normally reactive to light and accommodation, and there was 
no evidence of any cranial nerve deficit or neurological 
abnormality.  An extensive psychiatric interview was 
conducted, including review of the veteran's social, 
educational, medical, and service history, and his concern 
and anxiety over his inability to adequately perform his 
duties was noted.  Mental status examination revealed that he 
was anxious, somewhat embarrassed, flushed, tremulous, and 
appeared on the edge of crying.  He expressed concern over 
his mother's health due to a pending operation, a fear of 
impending disaster, a fear of dark and closed spaces, and 
anxiety about his ability to meet submarine service 
standards.  He was well-oriented, but had little insight, and 
judgment and reasoning was immature.  The impression was 
immaturity with anxiety.  He was started on insulin sub-coma 
therapy, and adapted readily to the ward routine, with 
improved appetite and diminished nervousness.  There were no 
further complaints of headaches, dizzy spells, nervousness, 
trembling, or blackouts.  Insulin sub-coma therapy was 
discontinued after two weeks, with the veteran markedly 
improved and ready for duty.  His insight was improved, he 
was symptom-free, and he carried on normal activities.  He 
was discharged as fit for duty at the end of June 1949.  

In August 1949, the veteran was assigned to USS SABLEFISH.  
In October 1949, about 3 days after return to port, he was 
seen at the U.S. Naval Submarine Base, New London, 
Connecticut,with complaints of intermittent headaches, and 
gave a history of striking his head on a bulkhead while 
surfaced during a storm in March 1949, receiving a blow to 
the right temporal mandibular region and loosening some 
teeth.  He indicated that he was hospitalized in May 1949 at 
Newport Naval Hospital after several episodes of loss of 
consciousness, and discharged in July after two weeks of 
daily insulin therapy.  The veteran stated that his headaches 
had continued.  Examination disclosed no motor, sensory, and 
reflex deficits, and X-rays of his skull were negative.  The 
veteran was transferred to the U.S.Naval Hospital, St. 
Albans, New York, for further treatment and disposition. 

Upon admission to the St. Albans Naval Hospital in October 
1949, the veteran complained of headaches for the past nine 
months, with dizziness, blackouts, loss of memory, and 
questionable convusions.  He alleged that he fell from the 
bridge of a ship approximately nine months previously and 
struck on the right side of his head, without losing 
consciousness, and developed headaches about two weeks 
thereafter.  His headaches were described as starting on the 
left frontal area, then involving the entire head, with 
blurred vision.  Physical examination was essentially 
negative, while mental status examination disclosed a 
withdrawn manner, with lack of emotion or spontaneity, a 
flattened affect, and little insight.  Neurological 
examination disclosed no motor, sensory or reflex deficits 
and his pupils were equal in size and reactive to light and 
accommodation.  The following day, the veteran related that 
he fell 3 or 4 feet from the bridge of a submarine and was 
knocked out, and that he had since blacked out a few times.  
Neurological examination was normal.  Approximately a week 
after admission, the veteran offered a story which was 
consistent with petit mal attacks, without witness reports.  
An electroencephalogram disclosed waves and spikes, but no 
epileptiform activity was reported.  A trial with anti-
convulsants was unproductive and was discontinued.  In 
November 1949, his diagnosis was changed to subdural 
hematoma, left parietal, cause unknown, then immediately 
changed that same day to admission without disease, other.  
Sick leave was authorized for a two-week period during 
November 1949, and upon his return, his diagnosis was changed 
to subdural hemorrhage, cause unknown.  A period of 15 days 
annual leave was granted in December 1949 and January 1950.  

Following a psychiatric consultation on January 24, 1950, the 
veteran's diagnosis was changed to acute situational 
maladjustment, and he was transferred to a closed psychiatric 
ward.  The consultation report showed that the veteran had 
been a very neurotic individual for many years, citing 
current clinical findings and behavior patterns which had 
persisted since childhood.  The veteran's report of life-long 
symptomatology was set out in detail, together with clinical 
findings and observations, and his constant demands for 
special attention on the ward were cited.  The consulting 
psychiatrist noted that when those demands were not met, the 
veteran appeared dejected and rejected, and complained of 
headaches.  It was found that his head injury had served as a 
precipitating factor in the anxiety attack for which he was 
treated at Newport Naval Hospital, and to have served as a 
focus for his complaints.  During regular psychiatric 
interviews in February and March 1950, the veteran continued 
to report feelings of not being wanted throughout his naval 
career, while stating that his headaches had stopped and that 
he had not experienced one in about two weeks.  In March 
1950, the reporting psychiatrist stated that the veteran had 
a Neurotic Character Disorder with strong passive cravings 
which he denied by anticipating rejection and frustration and 
behaving as if it had already occurred, thus insuring 
rejection.  He then reacted to the fantasied rejection by 
physical complaints and inability to do assigned details, 
representing a disorder best categorized as passive-
aggressive reaction.  His diagnosis was changed to passive-
aggressive reaction.  Due to his marginal service adjustment 
and symptoms, he was considered to be a poor risk for further 
duty.  

The veteran subsequently appeared before a Board of Medical 
Survey in March 1950.  A narrative summary cited the 
veteran's service medical history, including a minor head 
injury about one month prior to onset of symptoms, and noted 
that he had been admitted to St. Alban's Naval Hospital with 
an admission diagnosis of passive dependency reaction.  It 
was noted that the possibility of a subdural hematoma had 
been entertained; that he had been studied on the 
neurological service until a diagnosis of passive-aggressive 
reaction had been established; and that the veteran's 
neurological status had been found normal.  The Board 
determined that the veteran was unfit for further service by 
reason of a passive-aggressive reaction, which existed prior 
to service and was not aggravated by service, and which was 
not incurred in the line of duty.  He was found mentally 
competent to be discharged into his own custody without 
danger to himself or others.  The veteran executed a 
statement showing that he had been informed of the Board's 
findings and recommendations, but elected not to file a 
statement in rebuttal.  He was honorably discharged for the 
convenience of the government.  

The veteran's service medical records are silent for clinical 
or laboratory findings of diabetes mellitus or of elevated 
blood sugar levels during active service.  His service 
separation examination, conducted in March 1950, shows that 
his head, neck, face and mouth were normal, and his pupils 
were equal in size and reactive to light and accommodation.  
Neurological examination was normal, and urinalysis was 
negative for sugar.  A psychiatric diagnosis of passive-
aggressive reaction was shown.  

The veteran's original application for VA disability 
compensation benefits (VA Form 826), received at the RO in 
April 1950, sought service connection for residuals of a head 
injury, including headaches, dizzy spells, blackouts, and 
nervousness, claimed to have been sustained in 1949 when 
knocked off the bridge of a submarine.  He cited inservice 
treatment, and treatment for nosebleed while on convalescent 
leave in November 1949.  No mention was made of diabetes 
mellitus, elevated blood sugar, or of being dependent on 
insulin.  

A report of VA general medical examination, conducted in May 
1990, disclosed no motor, sensory, or reflex deficits, and 
urinalysis was negative for sugar.  A report of special 
surgical examination cited the veteran's history of being 
thrown against a bulkhead while in service, striking the 
right side of his face and loosening teeth on that side, and 
subsequently recovering without difficulty apart from a 
slight swelling.  He related that he was taken off duty, and 
developed weak spells, dizziness, and blackouts.  Those 
symptoms dissappeared, but recurred upon return to duty.  He 
currently complained of a left frontal headache, "mostly 
when [he's] depressed".  Examination revealed that his 
cranium and face showed no visible or palpable abnormalities, 
no scars, and no local tenderness.  

A report of special VA neuropsychiatric examination in May 
1950 cited the veteran's statement that he sustained a head 
injury and received insulin shock therapy [sic] while in 
service.  He complained of headaches, but denied dizzy spells 
or blackouts, and neurological examination disclosed no 
abnormalities.  He was described as tense and slightly 
agitated.  The impression was anxiety reaction, manifested in 
headaches and periodic depression in mood.  

A rating action of June 1950 granted service connection for 
anxiety reaction, mild, rated as noncompensably disabling, 
and noted that there were no signs of head injury or 
concussion on VA examination.  However, no mention was made 
of residuals of a head injury in the notification letter to 
the veteran.  
Additional service medical records of the veteran, including 
reports of medical history and service entrance examinations 
of the veteran in August 1951 and in June 1952, were received 
at the RO in September 1994.  A report of medical history 
prepared by the veteran in August 1951 in connection with an 
effort to reenlist in the Navy shows that he reported a 
history of headaches, nervous trouble, and depression or 
excessive worry, while denying dizziness, fainting spells or 
sugar in the urine.  A report of medical examination for 
reenlistment in August 1951 disclosed that his head, neck and 
face were normal; psychiatric and neurological examinations 
disclosed no abnormalities; and urinalysis was negative for 
sugar.  A September 1951 request for waiver due to the 
veteran's history of survey from the U.S. Navy for passive 
aggressive reaction was denied.  

Another report of medical history prepared by the veteran in 
June 1952 in connection with an effort to reenlist in the 
Navy shows that he denied any history of frequent or severe 
headaches, dizziness, fainting spells, depression or 
excessive worry, or sugar in the urine.  A history of head 
injury in 1949 and his prior discharge from service for 
passive-aggressive reaction were cited, and it was noted that 
the veteran had claimed VA compensation for anxiety reaction, 
but was not receiving compensation due to an excellent 
adjustment.  A report of medical examination for 
reenlistment, conducted in June 1952, disclosed that his 
head, neck and face were normal; psychiatric and neurological 
examinations disclosed no abnormalities; and urinalysis was 
negative for sugar.  Another request for waiver due to the 
veteran's history of survey from the U.S. Navy for passive 
aggressive reaction was denied in June 1952 following review 
of the veteran's prior service records.  

In January 1951, the veteran submitted an affidavit which 
stated, in pertinent part, that he fell while aboard a 
submarine in March 1949, bruising his face and loosening his 
teeth on the right side; that he later began having headaches 
and nervousness; that following treatment, he was returned to 
duty, but continued to have headaches and nervousness; that 
upon admission to St. Alban's Naval Hospital in October 1949, 
he was found to have a blood clot on the brain which was 
causing the headaches; that the doctors dissolved the blood 
clot and subsequently transferred him to a psychiatric ward 
for treatment of his nervous condition; and that he was 
subsequently discharged from service by medical survey.  He 
further stated that he was discharged from service due to a 
disability incurred in line of duty; and that he was denied 
reenlistment in the Navy in September 1951 and not inducted 
in October 1951 because of his nervous condition.  

A January 1952 letter from David M. Jordan, MD, cited a 
medical history as related by the veteran, his discharge from 
service due to a passive aggressive reaction, and the failure 
of his efforts to enlist in the Army or to reenlist in the 
Navy.  Those facts were offered in support of a claim for 
increased disability compensation.  No mention was made of 
diabetes mellitus.  

A report of VA general medical examination of the veteran, 
conducted in February 1953, disclosed no scars or gross 
deformity of the face, mouth, or jaw; no pain on motion or 
impairment of motion of the jaw; and normal power and 
musculature of the jaw.  The veteran reported no current 
headache complaints.  Laboratory findings were negative, and 
urinalysis revealed no sugar in the urine.  The general 
medical diagnoses were chronic anxiety reaction, no dental 
pathology, and no findings of residuals of injury to the 
mouth, right side.  

A report of special VA neuropsychiatric examination, 
conducted in February 1953, disclosed that neurologic 
examination of the veteran was within normal limits.  The 
diagnosis was chronic anxiety reaction.  

The veteran's claims for increased rating for anxiety 
reaction, for service connection for residuals of injury to 
the right upper and lower side of the mouth, and for 
outpatient dental treatment were denied, and he appealed.  A 
Board decision of July 1953 denied service connection for 
residuals of injury to the mouth and denied a compensable 
rating for anxiety reaction.  

In April 1989, the veteran submitted duplicate copies of 
portions of his service medical records and a written 
statement, the substance of which is contained in the summary 
of his contentions set out earlier in this decision.  The 
Board notes that the procedural history of this appeal is set 
out in full in the Introduction portion of this appeal, and 
will not be reiterated. 

A personal hearing was held in January 1990 before a Hearing 
Officer at the Indianapolis, Indiana, Regional Office.  The 
veteran offered sworn testimony which substantially repeats 
the contentions summarized earlier in this decision.  He 
stated that he was standing watch on the bridge of a 
submarine, enclosed within the conning tower, when a wave hit 
the boat, knocking him to the deck.  He testified that his 
face was covered with blood, his upper front teeth were 
knocked out, and paint chips were imbedded in his face, and 
that upon reaching port, he was placed in an ambulance and 
taken to Newport Naval Hospital.  He further testified that a 
physician told him during service that if his subdural 
hematoma did not dissolve by itself, surgery would be 
necessary; and he expressed the belief that his inservice 
insulin sub-coma therapy caused him to develop his current 
insulin-dependent diabetes mellitus.  He further testified 
that he had been denied service reenlistment; that he had 
served in the Military Sea Transportation Service from 1955 
to 1960; and that he had not been treated or hospitalized for 
headaches since service separation, but took aspirin.  A 
transcript of his testimony is of record.  

A rating decision of December 1990 reviewed the entire 
evidentiary record on a de novo basis and denied service 
connection for residuals of a head injury, including 
headaches and blackout spells.  The veteran appealed.

In a January 1991 letter, the veteran repeated his prior 
contentions regarding residuals of an inservice head injury. 

In February 1992, the veteran was asked to submit medical 
evidence of treatment for insulin-dependent diabetes mellitus 
since service separation, including the names and addresses 
of the treating physicians, the dates of treatment, and the 
findings and diagnoses.  In addition, he was asked to 
complete and return medical record release authorizations (VA 
Forms 21-4142) for such treatment.  

In his response, received in March 1992, the veteran 
contended that he did not have diabetes prior to service or 
prior to his inservice head injury; that he received insulin 
injections at the Newport Naval Hospital while in service; 
that he was a borderline diabetic when he was released from 
service in March 1950, but chose not to take insulin; that he 
finally began to take oral insulin for his diabetes about 10 
years after service separation; and that he required insulin 
injections for the past 15 years [i.e., since 1977].  

In April 1992, the veteran was again asked to provide medical 
evidence of treatment for insulin-dependent diabetes mellitus 
since service separation, including the earliest diagnosis of 
that condition.  In his response, received in April 1992, the 
veteran reiterated the history of his inservice head injury 
and treatment, and stated that after service, every time he 
took a physical examination he was told that he was a 
borderline diabetic.  He did not provide medical evidence 
showing findings or a diagnosis of diabetes.

A rating decision of May 1992 denied service connection for 
insulin-dependent diabetes mellitus as not shown in service, 
on service separation examination, or on VA examination in 
May 1950, and based upon the veteran's statement that he did 
not began using insulin until 10 years after service.  The 
veteran appealed that decision, giving rise to that portion 
of the instant appeal.  

In his substantive appeal, received in October 1992, the 
veteran repeated his prior contentions regarding the history 
of his inservice head injury and treatment, and again alleged 
that after being turned down for induction during the Korean 
War, every physical examination he took for the next few 
years showed that he was a borderline diabetic.  He further 
alleged that he was in excellent health when he entered 
service, but was discharged with a pension, and that the 
government owed him something.

A personal hearing was held in April 1993 before Members of 
the Board sitting at Washington, DC.  The veteran's service 
medical and treatment history was recounted in detail, and it 
was alleged that his inservice head injury caused his 
psychiatric disability and his headaches, dizziness, 
blackouts, and seizures.  The veteran testified that the 
Board of Medical Survey granted him a 60 pecent disability 
rating, but subsequently reduced, then discontinued, his 
pension payments.  He further stated that he was told 
following a June 1950 physical examination for employment at 
General Electric that he was a borderline diabetic, and that 
every physical examination he took after that showed diabetes 
on urinalysis or blood testing.  It was further argued that 
additional development of the evidence was warranted, to 
include obtaining additional service medical records and the 
reports of service entrance examinations which led to his 
being rejected for service reenlistment and for service 
induction in 1950 and 1951.  A transcript of the testimony is 
of record.  

Following remand in June 1993, the RO obtained the March 1950 
Board of Medical Survey report, previously cited, and the 
reports of medical histories prepared and medical 
examinations conducted in connection with the veteran's 
efforts to reenlist in the U.S. Navy in August 1951 and June 
1952, including efforts to secure waivers of his previous 
dischage due to passive aggressive raection.  

In a July 1993 letter, the veteran stated that he granted 
permission for VA to obtain any medical records from any 
physician or medical facility who had treated him.  He 
enclosed a signed authorization for the release of medical 
records (VA Form 21-4142) which did not provide the name and 
address of any physician.  By RO letters of July and August 
1993, the veteran was asked to complete and resubmit the 
incomplete VA Form 21-4142.

In his response, received in August 1993, the veteran stated 
that he had been denied employment by a Dr. Spicer at Bohn 
Aluminum in the 1950's because his blood sugar was too high, 
and that General Electric would not hire him due to diabetes.  
He stated that several other doctors in the late 1950's and 
early 1960's treated him with Diabenese, and subsequently 
with insulin, for diabetes, including Drs. L. W. Tanner and 
Ed Warren.  In response to an RO letter requesting the 
addresses of those individuals, he indicated that Dr. Spicer 
was dead and his records unavailable; that the General 
Electric plant was closed and its old records unavailable; 
and that Dr. Tanner had closed Danville Family Practice and 
the location of his records was unknown. 

A report of VA examination, conducted in November 1993, cited 
a medical and treatment history provided by the veteran, 
including the statement that he had been diagnosed with 
borderline diabetes in 1950/1951, and started on Diabinese in 
1960.  The veteran related that during service he had been 
given insulin shots following his head injury, but not 
insulin shock therapy, and he denied any history of seizures.  
He indicated that diabetes mellitus was not diagnosed during 
service; that he had a cyst removed from his left femur at 
the U.S. Naval Hospital, San Francisco, in 1959; and that his 
previous bifrontal headaches had decreased in severity.  
Skull X-rays disclosed no evidence of fracture or cranial or 
intracranial abnormality, while urinalysis revealed elevated 
glucose levels consistent with diabetes mellitus.  The 
pertinent diagnoses included history of head injury 1949; 
history of subdural hematoma in service (no evidence in 
claims folder); bifrontal headaches since head injury 1949; 
and insulin-dependent diabetes mellitus. 

In a December 1994 letter, the veteran stated that he had 
diabetes when he was discharged from service, and that 
because of high blood sugar, he was denied employment at Bohn 
Aluminum and at General Electric within one year after 
service separation.  By RO letter of February 1995, he was 
asked to provide copies of the Bohn Aluminum and General 
Electric employment physicial examination results, including 
blood sugar levels, and the addresses of their employment 
offices.  In his response, the veteran stated that Bohn 
Aluminum had no records of his employment examination, and 
that General Electric had closed its Danville office.  He did 
not provide a current address for the General Electric 
employment office.  

A personal hearing was held at the RO in April 1996 before 
the undersigned traveling Member of the Board.  The veteran's 
testimony included complete and detailed assertions regarding 
his inservice head injury and medical treatment, as 
summarized in the statement of his contentions set out 
earlier in this decision.  He testified that after service in 
1951, he received insulin shots from Dr. L.W. Tanner of 
Danville, Illinois; that Dr. Tanner was still alive; and that 
he had not tried to secure such treatment records.  The 
veteran further reported seeing a psychiatrist at the VA 
hospital in Danville, Illinois, on two occasions shortly 
after service, and that he was turned down for jobs at 
General Electric and at Bohn Aluminum Company following 
service due to being a "borderline diabetic".  He further 
stated that he had made an effort to obtain his medical 
examination records from both General Electric and from Dr. 
Spicer at Bohn Aluminum; that Dr. Spicer was now deceased; 
and that neither company had retained those records.  

The veteran further testified that his diabetes began in 
service; that shortly after he got out of service in about 
1951, he began taking oral medication for diabetes; that such 
medication was prescribed by Dr. L.W. Tanner; and that he was 
treated continuously by Dr. Tanner and no one else until 5 or 
6 years prior to the hearing.  He asserted that while 
returning to port following his inservice head injury, he 
experienced headaches, blackouts, and nosebleeds.  He 
acknowledged that no physician had linked or related his 
headaches to his inservice head injury, or his current 
insulin-dependent diabetes mellitus to his period of active 
service.  He further testified that he had postservice 
employment of approximately five years' duration with the 
U.S. Military Sea Transportation Service at Fort Mason, San 
Francisco, ending with his 1959 hospitalization and left 
femur surgery at the Marine Hospital in San Francisco, 
California.  A transcript of the testimony is of record.

In November 1996, the Board remanded the case to the RO to 
obtain clinical records of the veteran's treatment by Dr. 
L.W. Tanner of Danville, Illinois; to obtain clinical records 
of treatment of the veteran at an unidentified VA medical 
facility in the Chicago area, thought to be Westside; and to 
obtain all reports of physical examination or medical 
treatment of the veteran in connection with his civil service 
employment in the mid-1950's at Fort Mason, San Francisco, 
with the U.S. Military Sea Transportation Company, and all 
clinical records pertaining to the veteran's 1959 
hospitalization and surgery at the Marine Hospital in San 
Francisco.  

In addition, the veteran was to be afforded a special VA 
neurological examination, including any special diagnostic 
tests, to determine the nature, extent, and etiology of any 
residuals of a head injury found on examination, to include 
headaches, blurred vision, or blackouts.  The examiner was to 
express an opinion as to whether it was at least as likely as 
not that any headache disorder or other neurological 
disability identified on current examination is related to 
any head injury sustained by the veteran during service.  
Further, the veteran was to be afforded a special VA 
examination by a board certified endocrinologist to determine 
the nature, extent, and etiology of any diabetes mellitus 
found on examination, and the examiner was to express an 
opinion as to whether it was at least as likely as not that 
any insulin-dependent diabetes mellitus found on current 
examination is related to or a consequence of insulin subcoma 
therapy administered to the veteran during active service.  
The veteran's claims folder was to be reviewed prior to the 
requested examinations.

On remand, the RO was unable to obtain medical records of the 
veteran from the U.S. Military Sea Transportation Service, or 
any clinical records pertaining to the veteran's 1959 
hospitalization and surgery at the Marine Hospital in San 
Francisco.  
Further, all efforts to locate and obtain reports of physical 
examination or medical treatment of the veteran in connection 
with his civil service employment in the mid-1950's at Fort 
Mason, San Francisco, were unavailing.  Attempts to obtain 
additional evidence from the veteran elicited a respnse that 
he did not remember the name of the hospital where he had 
undergone surgery to remove a cyst from his left femur in 
1959.  

VA outpatient treatment records from the VAMC, Danville, 
Illinois, dated from May 1989 to February 1997, show that the 
veteran was seen for various complaints, including 
hypertension, angina, and diabetes mellitus, and that he 
obtained his insulin through that clinic.  Entries dated in 
May 1989 and in July 1989 show that he offered a history of 
diabetes mellitus for the past 10 years.  Those records were 
silent for complaints related to a head injury, and there 
were no complaints of headaches, blurred vision, or 
blackouts.  

Private medical records from Cable Foundation Hospital show 
that the veteran underwent a two-vessel coronary artery 
bypass graft procedure in May 1995, and that his medical 
history contained no reference to a head injury.  
A letter from L.W. Tanner, MD, revealed that he first saw the 
veteran in August 1961 for complaints unrelated to the 
matters at issue; that diabetes mellitus was diagnosed in 
December 1972, and controlled with diet; that the veteran's 
blood sugar in May 1977 was 160 mg/dl and a 1000 calorie diet 
was recommended; and that the veteran's urine was 2+ for 
sugar in January 1981 and he prescribed Orinase for control.  

On VA neurological examination of the veteran in January 
1998, the examiner stated that the veteran's "history is 
extraordinarily confusing".  He cited a history of inservice 
head injury and treatment, as recounted by the veteran, 
including a history of inservice subdural hematoma and 
treatment for the hematoma by dissolving it.  The examiner 
noted that the alleged subdural hematoma was many years prior 
to the advent of computerized axial tomography (CT) scans, 
and that there was no such treatment as "dissolving" 
subdural hematomas.  He noted that the veteran did not have 
seizures, focal weakness, or recurrent loss of consciousness 
at the time; that he was not treated with any anti-convulsant 
medication; and that he has experienced no recurrent 
neurological symptoms.  Examination revealed no motor, 
sensory, or reflex deficits, and no other neurological 
abnormalities.  No findings indicative of current residuals 
of a head injury were reported.  The examiner further 
recommended that the veteran be examined by 
neuropsychiatrists since it was possible that a personality 
problem or disorder was the direct cause of his discharge, 
and that he undergo a CT scan of the brain.  

The neurologic examiner further cited the veteran's 
statements that at the time of his discharge from the Navy, 
references were made to his Insulin requirements and probable 
diabetes, and that within a very short time after discharge 
from the Navy, he began treatment with insulin for diabetes.  
Based upon that history, the examiner stated that he had no 
doubt that the veteran developed diabetes while on active 
duty or that it had first been diagnosed at that time, and 
that diabetes and perhaps some of his behavioral problems had 
resulted in his discharge.  The clinical impression was 
closed-head injury, without evidence of neurosurgical 
intervention; diabetes mellitus; and possible personality 
disorder resulting in discharge from the Armed Services.  The 
neurologist offered the opinion, based upon the history 
offered by the veteran, that the veteran's closed head injury 
and diabetes mellitus were service-connected.  However, in a 
subsequent addendum, the examiner noted that, although the 
veteran had "a history of supposed head injury with possible 
hematoma", a CT scan had revealed no evidence of a hematoma, 
no evidence of chronic intercranial [sic] lesions, and no 
evidence of other intercranial abnormality.  

On VA examination by a specialist in endocrinology in January 
1998, the examiner stated that no records were available 
pertaining to the veteran's period of service or his 
inservice treatment for a head injury with insulin 
injections.  The examiner recounted a history offered by the 
veteran to the effect that within 2 or 3 weeks after service 
separation, he applied for employment but was refused because 
his blood sugar was high; that he went "somewhere" and his 
blood sugar was high; that he was started on Insulin shots at 
that point in time; and that he has been on Insulin 
administration ever since.  The veteran alleged that the 
onset of diabetes was at age 19.  

The examiner stated that if the veteran had diabetes mellitus 
at age 19, it would appear to be Type I, which is basically 
autoimmune in nature, and expressed the opinion that the 
veteran had been on Insulin for 40 to 50 years.  He noted 
that while insulin therapy had been used in the 1950's, he 
had no information about it.  He further stated that he saw 
no way, and could not identify any physiological means, by 
which insulin therapy could cause diabetes.  The examiner 
stated that, based upon the veteran's statement that diabetes 
mellitus was diagnosed within three weeks of service 
discharge, he felt that it was entirely possible that the 
veteran had diabetes mellitus during active service, and 
thought it likely that the Navy would have informed him and 
given him Insulin on discharge.  In conclusion, he stated 
that if diabetes mellitus was diagnosed within three weeks of 
service discharge, it was present during active duty, and 
that the veteran's insulin subcoma therapy during service 
would not have led to diabetes mellitus.  The pertinent 
diagnosis was diabetes mellitus with diabetic retinopathy and 
diabetic nephropathy.  

In July 1999, the veteran submitted a duplicate copy of a 
previous statement which reiterated his contentions, as set 
forth earlier in this decision, together with lay statements 
from his sister and two associates.  Those lay statements, 
dated in December 1996, recounted a history of inservice 
injury and postservice events, treatment and diagnoses as 
related to them by the veteran and concerning which they had 
no personal knowledge.  The veteran's sister also stated that 
she remembered that shortly after the veteran reported being 
denied employment at Bohn Aluminum Company, he started taking 
oral insulin.  In a June 1999 statement, the veteran asserted 
that in 1950-1951, the company doctor for Bohn Aluminum 
Company, a Dr. Spicer, refused him employment because he had 
diabetes and gave him Orinase, which he continued to take for 
years.

The record shows that the veteran's accredited service 
organization subsequently withdrew its representation of the 
veteran.  Thereafter, the veteran did not respond to a 
September 1999 letter from the Board notifying him of his 
right to representation by an agent, attorney, or service 
organization, providing him VA Forms 21-22 and 22a, and 
providing the names of recognized service organizations. 

A personal hearing was held in February 2000 before the 
undersigned Member of the Board sitting at Washington, DC, 
and veteran represented himself at that hearing.  In his 
sworn testimony, the veteran repeated the history of 
inservice injury and treatment set out earlier in this 
decision, except that in the current account he alleged that 
he fell 15 feet to the main deck of the submarine and was in 
danger of being swept away.  He reported that he received no 
medical treatment before reaching port, but upon reaching 
port he was taken by ambulance to a locked ward at Newport 
Naval Hospital, given massive doses of insulin for several 
weeks, then returned to duty aboard USS SABLEFISH.  

The veteran further testified that while aboard SABLEFISH, he 
passed out, was placed in a bunk, and was transferred to St. 
Alban's Naval Hospital upon reaching port.  He related that 
he was thereafter told that he had a blood clot on the brain, 
which was causing him to pass out and to have nosebleeds, and 
that the blood clot was permitted to dissolve without 
surgery.  He again attributed his being placed on a locked 
psychiatric ward and diagnosed with passive aggressive 
situational reaction to his failure to come to attention 
before an officer, and again alleged that he was given 60 
percent disability by a Board of Medical Survey.  The veteran 
further testified that he was diagnosed with diabetes by Dr. 
Spicer at Bohn Aluminum Company in 1950, within weeks after 
his discharge from service, and that shortly afterward, he 
was put on an oral insulin pill.  He related that following 
service separation, he did not tell his parents that he had 
diabetes.  He testified that he filed a claim for service 
connection for a head injury and for diabetes mellitus about 
10 years ago. 

The veteran testified that he does not have any problems from 
his head injury, but believes that his headaches are probably 
related to his head injury.  His spouse, a nurse, agreed that 
in the 1950's, insulin therapy was used for treatment of 
psychological disorders.  The veteran further testified that 
he was never told by anyone at the Naval Hospital or the 
Medical Board that he has diabetes, and that he is not aware 
of any abnormal findings on urinalysis during service.  He 
indicated that he had no prescription slips or other evidence 
which would establish the date that he began taking oral 
insulin.  A transcript of the testimony is of record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
diabetes mellitus, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991);  38 C.F.R. 
§§ 3.307, 3.309(b) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1999).
In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Further, governing law and regulations provide that 
congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (1999).  

Service Connection for Residuals of a Head Injury

The documentary record in this case is contrary to the 
veteran's contentions in nearly every material element except 
the fundamental assertion that he was hospitalized twice 
during service for symptoms which he related to a blow to the 
head.  The service medical records show that in May 1949, 
nearly a month after his return to port, the veteran was seen 
in the dental clinic complaining that he had been thrown 
against a bulkhead in rough weather aboard USS DOGFISH, 
receiving a blow to the right maxilla, one of the bones 
forming the upper jaw.  Woodson v. Brown, 8 Vet. App. 352 
(1995).   X-ray studies were negative for fracture, while 
some tenderness was shown to teeth on the right side.  
Service medical records show that in June 1949, the veteran 
was seen at the U.S. Naval Submarine Base, New London, 
Connecticut, after crying spontaneously on several occasions, 
becoming very nervous, wringing his hands, etc.  A history of 
head injury several months previously was noted, while 
neurological examination was negative and there were no 
complaints of headaches, dizziness, or blacking out.  He was 
transferred to the U.S. Naval Hospital, Newport, Rhode 
Island, with a diagnosis of anxiety reaction.  

However, the contemporaneous service medical records make no 
mention of a laceration or treatment for a bloody face, or 
that his front teeth were knocked out, or that he had paint 
chips imbedded in his face.  The dental record in May 1949 
shows no laceration, and only tenderness of several teeth on 
the right side.  The record shows that the veteran was not 
treated aboard DOGFISH; that he was not confined to his bunk 
until the submarine reached port; and that he was not taken 
to the hospital in an ambulance upon reaching port.  The 
first evidence of the occurrence of any blow to the face is 
the cited dental record of May 1949, his initial report of a 
head injury is dated in June 1949, when neurological 
evaluation was negative, and there were hysterical episodes 
but no complaint or history of headaches, dizziness, or 
blacking out prior to the veteran's transfer to Newport Naval 
Hospital in June 1949.  

To the same point, the service medical records show that on 
admission to Newport Naval Hospital, the veteran complained 
of headaches, dizzy spells, nervousness; and that an 
examination and psychiatric interview on admission disclosed 
no neurological abnormalities indicative of a head injury and 
a psychiatric impression of immaturity and anxiety.  
Following two weeks of insulin subcoma therapy, he was 
markedly improved, symptom-free, and ready for duty.  There 
were no further complaints of headaches, dizzy spells, 
nervousness, trembling, or blackouts.  No neurological 
abnormalities or evidence of a head injury was found at any 
time during that hospitalization, and he was discharged as 
fit for duty at the end of June 1949.  The only diagnosis 
assigned throughout that period of hospitalization was that 
of immaturity and anxiety.  

The veteran has offered written statements and sworn 
testimony that several months after being assigned to 
SABLEFISH, he passed out in a passageway, was placed in a 
bunk, and was transferred to St. Alban's Naval Hospital upon 
reaching port.  He related that he was thereafter told that 
he had a blood clot on the brain, which was causing him to 
pass out and have nosebleeds, and that the blood clot was 
permitted to dissolve without surgery.  He attributed his 
being placed on a locked psychiatric ward and diagnosed with 
passive aggressive situational reaction to his failure to 
come to attention before an officer, and alleged that he was 
given 60 percent disability by a Board of Medical Survey. 

However, the record shows that the veteran never alleged a 
fall from the bridge of a submarine prior to his admission to 
St. Alban's Naval Hospital in October 1949, and that at all 
times prior to that admission he reported only that he had 
been thrown against a bulkhead.  The servicemedical records 
are silent for a passing out episode or nosebleeds aboard 
SABLEFISH or confinement of the veteran to his bunk, and 
there is no mention of a blood clot on the brain or of any 
plan to let it dissolve, no complaint of nosebleeds, no 
evidence that he was placed on a psychiatric ward because of 
any incident with an officer, and no evidence that he was 
granted 60 percent disability by the Board of Medical Survey.  

To the contrary, the service medical records show that 
approximately 3 days after the return of SABLEFISH to port in 
October 1949, the veteran was seen at the U.S. Naval 
Submarine Base, New London, Connecticut, with complaints of 
intermittent headaches, and gave a history of striking his 
head on a bulkhead during a storm in March 1949, receiving a 
blow to the right temporal mandibular region and loosening 
some teeth.  Examination disclosed no motor, sensory, or 
reflex deficits, X-rays of his skull were negative, and the 
veteran was transferred to the U.S. Naval Hospital, St. 
Albans, New York, for further treatment and disposition.  
Upon admission to the St. Albans Naval Hospital in October 
1949, the veteran complained of headaches for the past nine 
months, with dizziness, blackouts, loss of memory, and 
questionable convusions.  He related a history of falling a 
distance of 3 or 4 feet "from the bridge of a ship" 
approximately nine months previously, striking the right side 
of his head but not losing consciousness, and of developing 
headaches about two weeks thereafter.  Physical and 
neurological examination disclosed no motor, sensory or 
reflex deficits and his pupils were equal and reactive to 
light and accommodation, while mental status examination 
disclosed a withdrawn manner, with lack of emotion or 
spontaneity, a flattened affect, and little insight.  
Approximately one week after admission, the veteran offered a 
story which was consistent with petit mal attacks.  However, 
there were no witness reports and no confirmatory 
neurological findings.  

In November 1949, the veteran's diagnosis was changed to 
subdural hematoma, left parietal, cause unknown, then 
immediately changed to admission without disease, other.  The 
Board notes that no clinical findings or other evidence of 
subdural hematoma, and no neurological findings supporting 
that diagnosis, were shown at any time during either of the 
veteran's hospitalizations, and that no findings of any 
neurological abnormality were shown at any time that the 
veteran remained on the neurosurgical ward at St. Alban's 
Naval Hospital.  The record shows that the veteran was on 
leave for approximately 30 days during November and December 
1949 and January 1950, and that following his return in 
January 1950, a psychiatric review and consultation report 
showed that the veteran was very neurotic.  His diagnosis was 
changed to acute situational maladjustment, and he was 
transferred to the psychiatric ward for further observation.  

The Board finds that there were no clinical or other 
diagnostic findings of subdural hematoma in the veteran 
during active service, and that the assignment of that 
diagnosis while he was on the neurosurgical ward at St. 
Alban's Naval Hospital was unproven and based upon his 
history and complaints, rather than upon any competent 
medical or diagnostic evidence establishing the existence of 
that condition.  Further, multiple skull X-rays both during 
and after service have failed to disclose any evidence of 
skull fracture or of any cranial or intracranial injury.  To 
that point, the Board notes that the examining VA neurologist 
in January 1998 pointed out that the advent of CT scans 
capable of diagnosing subdural hematoma occurred many years 
after the veteran's period of active service; that the 
veteran denied having seizures, focal weakness, or recurrent 
loss of consciousness at the time; that there was no such 
medical treatment as letting a blood clot of the brain or 
subdural hematoma dissolve; and that on a CT scan of the 
veteran's brain in January 1998, there was no evidence that 
the veteran had ever sustained a subdural hematoma or any 
other intercranial injury.  

Further, the reports of VA examinations conducted in May 
1950, in February 1953, in November 1993, and in January 1998 
have disclosed no evidence of neurological disability or of 
other residual disability associated with a head injury, 
including blackouts, dizziness, etc.  On VA examination in 
January 1998, the examiner cited the veteran's statement that 
he had no seizures, focal weakness, or recurrent loss of 
consciousness at the time of his inservice head injury; that 
he was not treated with any anti-convulsant medication; and 
that he has experienced no recurrent neurological symptoms.  
In addition, the veteran testified in February 2000 that he 
had no problems from his inservice head injury except for 
headaches.  The Board notes that the report of VA examination 
conducted in May 1950 specifically diagnosed headaches as a 
manifestation of his service-connected anxiety reaction, and 
that headaches are included in the current rating for the 
veteran's service-connected anxiety reaction.  

In addition, the veteran's assertion that he was placed on a 
locked psychiatric ward and diagnosed with passive aggressive 
situational reaction because of his failure to come to 
attention before an officer is without merit or 
substantiation in the record.  The veteran was transferred to 
the psychiatric ward for treatment because of psychiatric 
findings and a diagnosis of acute situational maladjustment, 
and for no other reason.  Further, his statement that he was 
given 60 percent disability by a Board of Medical Survey is 
unfounded and without support in the record.  The evidence 
shows that the veteran executed a statement showing that he 
had been informed of the Board's findings and 
recommendations, and did not wish to submit a rebuttal.  
Those findings and recommendations included a determination 
that the veteran was unfit for further service by reason of a 
passive-aggressive reaction, which existed prior to service 
and was not aggravated by service, and which was not incurred 
in the line of duty.  

Further, the veteran was not discharged from service because 
of a service-connected disability, and he was not discharged 
because of an anxiety reaction.  Rather, he was discharged 
because a neurotic character disorder, categorized as a 
passive aggressive reaction (i.e., a personality disorder) 
rendered him unfit for further service.  He is not service 
connected for that condition; in fact, personality disorders 
are not disabilities for which VA disbility compensation 
benefits can be paid under the law.  See  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (1999).  Service connection was 
granted for anxiety reaction in June 1950 because an anxiety 
reaction was diagnosed during active service.  

The Board finds that the veteran has submitted certified 
statements and applications, and sworn testimony, which are 
internally contradictory and inconsistent and which are 
contrary to the documented medical record.  He has 
contradicted himself and the evidentiary record repeatedly 
with respect to facts, events, circumstances, dates of onset, 
symptomatology, treatment undergone, and findings during 
inservice treatment and hospitalizations.  That is 
exemplified by his assertion after admission to St. Alban's 
Naval Hospital that he fell 3 to 4 feet from the bridge of a 
submarine; his subsequent hearing testimony that he remained 
inside the conning tower after that fall, and his testimony 
in February 2000 that he fell 15 feet from the bridge, 
landing on the main deck, and was in danger of being swept 
away.  Based upon that and multiple similar contradictions 
and inaccuracies, the Board finds and concludes that the 
veteran is not a reliable historian nor a credible witness.  
However, even if the veteran's contentions were accepted in 
their entirety,there is no showing of residuals of a head 
injury during active service, at the time of service 
separation, or at any subsequent time.  

The lay statements submitted by the veteran's sister and 
others regarding a head injury and related matters do not 
reflect their personal knowledge and observation of any 
substantive matters asserted therein, but represent second-
hand exposition of matters related to them by the veteran 
which are not substantiated in the record.  

As the record in this case is devoid of clinical findings of 
any disabling manifestations of a head injury at any time 
during or since service, including on current VA 
examinations, the Board finds that service connection for 
residuals of a head injury, including headaches and 
blackouts, is not warranted.



Service Connection for Insulin-Dependent Diabetes Mellitus

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of insulin 
dependence or of diabetes mellitus during the veteran's 
period of active service, and he has offered testimony that 
no one told him during service or while appearing before the 
Board of Medical Survey that he had diabetes mellitus.  
Further, his service separation examination disclosed no 
evidence of diabetes, and urinalysis was negative for sugar.  
The veteran's original claim for VA compensation benefits, 
received in April 1950, made no mention of insulin dependence 
or of diabetes mellitus, while the report of VA examination 
in May 1950 disclosed no evidence of diabetes and his 
urinalysis was negative for sugar.

Further, certified reports of medical history prepared by the 
veteran in connection with examinations for reenlistment in 
August 1951 and in June 1952 denied any history of sugar in 
the urine, and reports of examination of the veteran for 
reenlistment in August 1951 and in June 1952 show that 
urinalysis was negative for sugar.  In addition, a report of 
VA examination in February 1953 disclosed no evidence of 
diabetes mellitus, and urinalysis was negative for sugar. 

The Board's review of the medical evidence shows that 
diabetes mellitus was first diagnosed by Dr. L. W. Tanner in 
December 1972, and controlled with diet; and that he 
prescribed Orinase for control of diabetes in January 1981, 
when the veteran's urine was 2+ for sugar.  The issue of 
service connection for diabetes mellitus was first raised at 
a personal hearing in January 1990, nearly 40 years following 
service, and that diagnosis was confirmed on VA examination 
in November 1993.

In addition, VA outpatient treatment records from the VAMC, 
Danville, Illinois, show that in May 1989 and in July 1989, 
the veteran reported having diabetes mellitus for the past 10 
years. 

The veteran has offered a series of conflicting allegations 
and testimony concerning the onset of his diabetes mellitus, 
the date of diagnosis, the date of beginning medication, etc.  
For example, in a March 1992 letter, the veteran contended, 
in pertinent part, that he was a borderline diabetic when he 
was released from service in March 1950, but chose not to 
take insulin, and that he finally began to take oral insulin 
about 10 years after service separation.  In a December 1994 
letter, the veteran stated that he had diabetes when he was 
discharged from service.  However, the record shows that on 
VA examination in November 1993, he stated that diabetes 
mellitus was not diagnosed during service, and at his 
personal hearing in February 2000, he acknowledged that no 
one had ever told him during service that he had diabetes.  

In April 1992, the veteran stated that after service, every 
time he took a physical examination, he was told that he was 
a borderline diabetic.  In his substantive appeal, received 
in October 1992, the veteran alleged that after being turned 
down for induction during the Korean War, every physical 
examination he took for the next few years showed that he was 
a borderline diabetic.  Further, at an April 1993 hearing, he 
testified that he was told following a June 1950 physical 
examination for employment at General Electric that he was a 
borderline diabetic, and that every physical examination he 
took after that showed diabetes on urinalysis or blood 
testing.  In an August 1993 letter, the veteran stated that 
he had been denied employment by a Dr. Spicer at Bohn 
Aluminum in the 1950's because his blood sugar was too high, 
and that General Electric would not hire him due to diabetes.  
On VA examination in November 1993, he asserted that he had 
been diagnosed with borderline diabetes in 1950/1951, and 
started on Diabinese in 1960.  In a December 1994 letter, the 
veteran stated that he had diabetes when he was discharged 
from service, and that because of high blood sugar, he was 
denied employment at Bohn Aluminum and at General Electric 
within one year after service separation.  

None of those allegations are supported in the record.  To 
the contrary, the record shows that there were no complaints, 
treatment, findings, or diagnosis of diabetes mellitus during 
active service, on service separation examination, during VA 
examination in May 1950, on service reenlistment examinations 
in August 1951 and in June 1952, or on VA examination in 
February 1953, and that urinalysis was negative for sugar on 
each of those examinations.  Thus, the assertion that every 
examination after being turned down for employment or 
reenlistment showed diabetes is contrary to the medical 
evidence.  In fact, no examination reports show the presence 
of diabetes mellitus at any time prior to 1972.  Further, if 
the veteran was found to have high blood sugar at the time of 
his employment applications shortly after service separation, 
his specific denial of any history of sugar in his urine in 
certified reports of medical history prepared in connection 
with reenlistment examinations in August 1951 and in June 
1952 were knowingly false.  Such considerations militate 
against a belief in the veracity of the veteran's current 
contentions.

Although the veteran's statements are generally presumed true 
for purposes of establishing a well-grounded claim, the Court 
has held that an appellant's statement about what a doctor 
told the lay claimant does not constitute competent medical 
evidence.  Grottveit v. Brown,  5 Vet.App. 91, 93 (1993);  
Warren v. Brown,  6 Vet.App. 4 (1993).  As the veteran's 
statements as to what he was told by an examining physician 
are not competent to meet the relatively low threshold of 
well-groundedness, they cannot be probative in the subsequent 
merits determination.  

At his personal hearing in April 1996 before the undersigned 
member of the Board, the veteran gave sworn testimony that 
his diabetes began in service; that shortly after he got out 
of service in about 1951, he began taking oral medication for 
diabetes; that such medication was prescribed by Dr. L.W. 
Tanner; and that he was treated for diabetes continuously by 
Dr. Tanner and no one else until 5 or 6 years prior to the 
hearing.  However, after records were received from Dr. 
Tanner showing that he first saw the veteran in August 1961, 
that he diagnosed diabetes mellitus in December 1972, and 
that he prescribed Orinase in January 1981, the veteran 
revised his contentions.  In a June 1999 letter, the veteran 
denied that Dr. Tanner was the physican that he saw after 
discharge from service, and alleged that the physican he saw 
was Dr. Spicer, who prescribed the Orinase that the veteran 
took for years thereafter.  That assertion conflicts with the 
veteran's March 1992 letter stating that he finally began to 
take oral insulin about 10 years after service separation, 
and his April 1996 testimony that his oral medication for 
diabetes was prescribed by Dr. Tanner, and that he was 
treated for diabetes continuously by Dr. Tanner and no one 
else until 5 or 6 years prior to the hearing.  

On the report of VA neurological examination in January 1998, 
the examiner cited the veteran's statement that at the time 
of his discharge from the Navy, references were made to his 
Insulin requirements and probable diabetes.  That statement 
is inaccurate, as the veteran's service medical records, the 
records of the proceedings of the Board of Medical Survey, 
and the report of service separation examination make no 
reference whatever to any "insulin requirements" or 
"probable diabetes".  
Further, the VA neurological examiner stated that, based upon 
the veteran's report that within a very short period after 
medical discharge from the Navy he began treatment with 
insulin for diabetes mellitus, he had no doubt that the 
veteran developed diabetes while on active duty or that it 
had first been diagnosed at that time, and had resulted in 
his discharge (emphasis added).  

On VA examination by a specialist in endocrinology in January 
1998, the examiner stated that no records were available 
pertaining to the veteran's period of service or his 
inservice treatment for a head injury with insulin 
injections.  That statement is inaccurate, as the veteran 
himself was in possession of service medical records, 
duplicates of which he submitted in April 1989.  The VA 
examiner recounted a history offered by the veteran to the 
effect that within 2 or 3 weeks after service separation, he 
applied for employment but was refused because his blood 
sugar was high; that he went "somewhere" and his blood 
sugar was high; that he was started on Insulin shots at that 
point in time; that he had been on Insulin administration 
ever since; and that the onset of diabetes was at age 19.  
The examiner stated that, based upon the veteran's statement 
that diabetes mellitus was diagnosed within three weeks of 
service discharge, it was present during active duty 
(emphasis added).  

The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown,  5 Vet.App. 458, 460 (1993).  
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant."  Reonal, supra;  
Swann v. Brown,  5 Vet.App. 229, 233 (1993).  The presumption 
of credibility of the evidence does not arise where the 
examining physician relied upon the appellant's account of 
his medical history and service background . . . .[and] "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal, supra.  

The Board finds that the opinions of the VA examiners in 
January 1998 to the effect that diabetes mellitus was present 
in service or shortly after service, and is thus service-
connected, are based solely upon a factually inaccurate 
history offered by the veteran, and that the history offered 
by the veteran at the time of the January 1998 VA 
examinations constitutes a misrepresentation of the known 
facts.  The Board again finds that the veteran's inaccurate 
statements and allegations are not credible; that an opinion 
based upon an inaccurate factual premise has no probative 
value; and that no credible evidence has been submitted 
demonstrating or diagnosing insulin-dependent diabetes 
mellitus prior to December 1972.  

On VA specialist examination in January 1998, the reporting 
physician stated that he saw no way, and could not identify 
any physiological means, by which insulin therapy could cause 
diabetes.  The Board notes that the examiner was asked to 
conduct a current diabetes mellitus examination; that he was 
asked to provide an opinion as to any relationship which 
might exist between current diabetes mellitus and inservice 
insulin injections, and that the requested opinion was 
provided.  In the absence of competent medical evidence 
linking or relating the veteran's current insulin-dependent 
diabetes mellitus to his period of active service or to 
inservice insulin injections, service connection for diabetes 
melitus on that basis must be denied.  

The Board concludes that the record in this case provides no 
evidence demonstrating or diagnosing the presence of insulin-
dependent diabetes mellitus, or diabetes mellitus, during 
active service, on service separation examination, during the 
initial postservice year, or at any time prior to December 
1972, more than 22 years after service separation.  In 
addition, the record contains no competent medical evidence 
or opinion which links or relates the veteran's current 
insulin-dependent diabetes mellitus to active service or to 
insulin injections during active service, and the veteran's 
lay assertions regarding such a relationship are not 
competent because the veteran lacks medical training or 
knowledge.  Grottveit,  5 Vet. App. at 93;  Espiritu,  2 Vet. 
App. at 495. 

As noted, the December 1996 lay statements submitted by the 
veteran's sister and others do not reflect personal knowledge 
and observation of the matters asserted therein, but recount 
matters related to them by the veteran.  In addition, the 
Board questions the ability of the veteran's sister to 
accurately date an event (his initial use of oral insulin) 
occurring 46 years previously.  To the same point, the 
statement from the veteran's sister that she remembers when 
the veteran started taking oral insulin presumes that she had 
sufficient pharmacological knowledge and training to 
distinguish one medication from another, a matter not 
substantiated in the record. 

Service connection for insulin-dependent diabetes mellitus is 
denied.


ORDER

Service connection for residuals of a head injury, including 
headacheas and blackouts, are denied.

Service connection for insulin-dependent diabetes mellitus is 
denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

